UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

| A/AG/l4
JERMAINE DUNHAM, | a
Plaintiff
“y. 11-CV-1223 (ALC)
CITY OF NEW YORK, ET AL., ORDER
Defendants

 

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of the Parties’ letters regarding Defendants’ request to bifurcate and
stay Monell discovery, and for a pre-motion conference. ECF Nos. 124, 128. Pursuant to the
Magistrate Judge’s Order on December 17, 2019, ECF No. 130, the Parties will appear for an in-
person conference on January 10, 2020. Accordingly, the Parties should submit a joint status

report regarding Defendants’ request on or before January 17, 2020.

SO ORDERED.

Dated: New York, New York / (Le
December 26, 2019 o—~

ANDREW L. CARTER, JR.
United States District Judge

 

 
